department of the treasury washington dc contact person telephone number tn reference to cc dom fi p plr-116685-99 t date december internal_revenue_service index number city trust state dear this is in response to a letter dated date and prior correspondence requesting a private_letter_ruling that trust is an integral part of city facts city is a political_subdivision of state city currently maintains one or more post-retirement welfare_benefit plans collectively the plan participants and their beneficiaries beneficiaries with life sickness medical disability severance and other similar benefits through insurance and self-funded reimbursement plans that provide its eligible employees city intends to establish trust to hold assets and income of the plan for the exclusive benefit of participants and their beneficiaries trust's declaration defines beneficiaries to include y n participant's spouse any child of the participant or the participant's spouse who is meaning of sec_151 c any other minor child residing with the participant and any other individual who is code designated by a participant under the terms of program or an insurance_contract forming part of the pian death_benefits may be provided to any beneficiary a person described in sec_152 a minor or a student within the of the internal_revenue_code a death_benefit of the trust gh plr-116685-99 may provide benefits by cash payment and may reimburse a participant city or trust's administrator for insurance premiums or other_payments expended for permissible benefits under the plan under trust's declaration city will be the administrator of city may appoint one or more investment managers to trust manage and control all or part of the assets of trust under trust's declaration the trustee will hold assets only as titleholder include city and their agents and subagents but not the trustee will have no discretion or authority with regard to the investments of trust and will act solely as with respect to the assets to which it holds title persons having custody or possession of assets may the administrator of trust the investment manager the trustee a directed trustee the trustee will not be responsible or liable for any loss or expense that may arise or result from complying with any direction from the city manager or such agents to take title to any assets or from the trustee's refusal or failure to comply with any direction to hold title unless it involves or results from the trustee's negligence or intentional misconduct comply with any direction if it deems such direction illegal the administrator the investment the trustee may refuse to city indemnifies and holds the trustee harmless from any i any_action taken or omitted in good_faith in accordance any disbursements made in accordance any_action taken by or omitted by the actions claims demands liabilities losses damages or reasonable expenses of any kind in connection with or arising out of with its directions with directions or trustee with respect to manager in accordance with any direction of the investment manager or any inaction regarding any investment in the absence of directions from the investment manager responsibility to the trustee under the indemnification if the trustee fails negligently intentionally or reckless to perform its duties an investment managed by an investment city however has no ii iii city will contribute to trust such amounts as specified in the plan or by resolution permitted to make any contributions no other person or persons will be the plan must provide a formula for determining the value of a threshold number of hours of such leave a participant's accrued vacation_leave excess of contribute amounts so determined to trust a forfeiture provision that will prevent participants and their beneficiaries from receiving cash in lieu of trust in their behalf realized and unrealized gains and losses and forfeitures will be deposited into an account in trust in the name of the particinant contributions investment_income the plan will contain a contribution to sick leave city may or both in g77 plr-116685-99 a participant may direct the investment of for the exclusive benefit of the participant and his or her beneficiaries amounts in her or his account among investments selected by city no amount in any account will be subject_to transfer assignment_or_alienation whether voluntary or involuntary in favor of any creditor transferee or assignee of city participant or beneficiary the trustee invest and administer contributions without distinction city or the administrator investment manager or other agent designated by city will receive contributions and will hold between principal and income responsible for the calculation or collection of contributions but will hold title to property received as directed by city or its designee of the investments receipts disbursements and other transaction of trust except as necessary to perform its title- holding function and records city or its designee will maintain all books the trustee will not be required to keep accounts the trustee will not be city reserves the right to alter amend_or_terminate trust at any time for any reason without the consent of any person amendment affecting the trustee is effective without the trustee's consent and no termination can result in any part of trust's assets being used for or diverted to purposes other than the exclusive benefit of participants and beneficiaries no if city adopts other plans providing life sickness accident medical disability severance or other_benefits and designates trust as part of such plan city or its agent will hold contributions to such plan in trust be commingled for investment purposes but the books and record of trust must show the portion of trust allocable to each plan the contributions may upon the satisfaction of all liabilities under the plan to provide benefits any amounts remaining in any account must be returned to city law analysis rul see rev of the code a state or political an integral part of a state is not taxable absent specific statutory income of subdivision of authorization a b superseded by rev enterprise is an integral part depends on facts and circumstances such as the state's degree of control_over the enterprise and its financial commitment to the enterprise integral part of will not be treated as purposes though it may have been formed as sec_103 whether an a state or political_subdivision of a separate_entity for federal tax an enterprise is an a separate_entity rul c b xiv-1 c b gcm c b a state if it uge plr-116685-99 under state law administrative regulations sec_301_7701-1 of the procedural and city has made a substantial financial commitment to trust by city retains complete control_over providing all of its funding trust because it may amend_or_terminate trust at any time retains control_over the daily operation of trust by its power to appoint or remove agents who manage daily operation the trustee is merely a title holder with no power to manage trust city conclusion provided that city is the only person that makes contributions to trust and trust accepts or holds only amounts of money contributed by city trust will be an integral part of city subject_to federal_income_tax and any income earned on amounts in trust will not be this ruling is directed only to the taxpayer that requested sec_6110 of the code provides that it may not be it used or cited as precedent except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel pinancial institutions products by william coppersmith william e coppersmith chief branch
